





U.S. Auto Parts Network, Inc.
2016 Equity Incentive Plan
Form of Restricted Stock Unit Award Grant Notice


U.S. Auto Parts Network, Inc. (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the U.S. Auto Parts Network,
Inc. 2016 Equity Incentive Plan (the “Plan”) for the number of restricted stock
units (the “RSUs”) set forth below. This Award is subject to all of the terms
and conditions set forth in this Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and in the Restricted Stock Unit Award Agreement (the
“Agreement”) and the Plan, both of which are attached hereto and incorporated
herein in their entirety. Capitalized terms not explicitly defined in this Grant
Notice but defined in the Plan or the Agreement will have the same definitions
as in the Plan or the Agreement.
Participant:
 
 
 
Date of Grant:
 
 
 
Vesting Commencement Date:
 
 
 
Number of RSUs Subject to Award:
 





Vesting Schedule:
Subject to Section 2 of the Agreement, this Award will vest as follows: 25% of
the RSUs shall vest on the first anniversary of the Date of Grant and the
remainder will vest in equal quarterly installments thereafter over the
subsequent three years, subject to Participant’s Continuous Service to the
Company through such vesting dates. Each installment of RSUs that vests under
this Award is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).

    
[For Section 16 Officers only: If either (i) Participant’s employment with the
Company is terminated by the Company without Cause (as defined below) or (ii)
Participant resigns his employment with the Company for Good Reason (as defined
below), then 100% of the RSUs set forth above (or all remaining unvested RSUs at
such time, whichever is less) will become vested shares of Common Stock on the
date of such termination or resignation. For purposes hereof,


(i)    “Cause” shall mean that Participant has engaged in any one of the
following: (i) misconduct involving the Company or its assets, including,
without limitation, misappropriation of the Company’s funds or property;
(ii) reckless or willful misconduct in the performance of Participant’s duties
in the event such conduct continues after the Company has provided 30 days
written notice to Participant and a reasonable opportunity to cure;
(iii) conviction of, or plea of nolo contender to, any felony or misdemeanor
involving dishonesty or fraud; (iv) the violation of any of the Company’s
policies, including without limitation, the Company’s policies on equal
employment opportunity and the prohibition against unlawful harassment; (v) the
material breach of any provision of his employment agreement after 30 days
written notice to Participant of such breach and a reasonable opportunity to
cure such breach (as applicable); or (vi) any other misconduct that has a
material adverse effect on the business or reputation of the Company; and


(ii)     “Good Reason” shall mean Participant’s voluntary resignation for any of
the following events that results in a material negative change to the
Participant: (i) a reduction without Participant’s prior written consent in
either his level of annual salary or his target annual bonus as a percentage of
annual salary; (ii) a reduction in the scope of Participant’s authorities,
duties and responsibilities or a reduction in the authority, duties or
responsibilities of the supervisor to whom the Participant is required to
report; (iii) a relocation of Participant more than thirty (30) miles from the
Company’s current





--------------------------------------------------------------------------------





corporate headquarters as of the date hereof; (iv) a material breach of any
provision of his employment agreement by the Company (as applicable); or (v) the
failure of the Company to have a successor entity specifically assume his
employment agreement (as applicable). Following a Change in Control (as defined
in the Plan), Good Reason shall include (x) a material negative change in
authority, duties or responsibilities resulting from the Participant no longer
being an executive officer of a publicly-traded company and (y) the Company’s
chief executive officer (immediately prior the Change in Control) no longer
being the chief executive officer of the successor publicly-traded company.
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if
prior to Participant’s resignation for Good Reason, the Participant has
provided, not more than 90 days following the initial occurrence thereof,
written notice to the Company of such Good Reason event indicating and
describing the event resulting in such Good Reason, and the Company does not
cure such event within 90 days following the receipt of such notice from
Participant.]


Issuance Schedule:
Subject to any change upon a Capitalization Adjustment, one share of Common
Stock will be issued for each RSU that vests at the time set forth in Section 6
of the Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan and the
stock plan prospectus for the Plan. Participant further acknowledges that as of
the Date of Grant, this Grant Notice, the Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding this Award
and supersede all prior oral and written agreements, promises and/or
representations regarding this Award, with the exception, if applicable, of (i)
any written employment, offer letter or severance agreement, or any written
severance plan or policy specifying the terms that should govern this Award,
(ii) the Company’s stock ownership guidelines, and (iii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting this Award, Participant consents to receive this
Grant Notice, the Agreement, the Plan, the stock plan prospectus for the Plan
and any other Plan-related documents by electronic delivery and to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.
U.S. Auto Parts Network, Inc.
 
Participant
 
 
 
 
 
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
Date:
 
 
 
 

Attachments: Restricted Stock Unit Award Agreement, 2016 Equity Incentive Plan,
Prospectus

















--------------------------------------------------------------------------------





Attachment I


U.S. Auto Parts Network, Inc.
2016 Equity Incentive Plan
Form of Restricted Stock Unit Award Agreement
Pursuant to the accompanying Restricted Stock Unit Award Grant Notice (the
“Grant Notice”) and this Restricted Stock Unit Award Agreement (the
“Agreement”), U.S. Auto Parts Network, Inc. (the “Company”) has granted you a
Restricted Stock Unit Award (the “Award”) under the U.S. Auto Parts Network,
Inc. 2016 Equity Incentive Plan (the “Plan”) for the number of restricted stock
units (the “Restricted Stock Units”) set forth in the Grant Notice. This Award
is granted to you effective as of the date of grant set forth in the Grant
Notice (the “Date of Grant”). Capitalized terms not explicitly defined in this
Agreement but defined in the Plan or the Grant Notice will have the same
definitions as in the Plan or the Grant Notice.
1.Grant of the Award. This Award represents your right to be issued on a future
date (as set forth in Section 6) one share of Common Stock for each Restricted
Stock Unit subject to this Award that vests in accordance with the Grant Notice
and this Agreement. This Award was granted in consideration of your services to
the Company or an Affiliate.
2.Vesting. This Award will vest, if at all, in accordance with the vesting
schedule set forth in the Grant Notice. Subject to the terms of the Grant
Notice, vesting will cease upon the termination of your Continuous Service.
Subject to the terms of the Grant Notice, upon such termination of your
Continuous Service, you will forfeit (at no cost to the Company) any Restricted
Stock Units subject to this Award that have not vested as of the date of such
termination and you will have no further right, title or interest in such
Restricted Stock Units.
3.Number of Restricted Stock Units and Shares of Common Stock.
(a)The number of Restricted Stock Units subject to this Award, as set forth in
the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.
(b)Any additional Restricted Stock Units and any shares of Common Stock, cash or
other property that become subject to this Award pursuant to this Section 3 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of issuance
as applicable to the other Restricted Stock Units subject to this Award to which
they relate.
(c)No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fractional shares that may be created by
the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.
4.Securities Law Compliance. You will not be issued any shares of Common Stock
in respect of this Award unless either (i) such shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration





--------------------------------------------------------------------------------





requirements of the Securities Act. This Award also must comply with all other
applicable laws and regulations governing this Award, and you will not receive
any shares of Common Stock in respect of this Award if the Company determines
that such receipt would not be in material compliance with such laws and
regulations.
5.Transferability. Except as otherwise provided in this Section 5, this Award is
not transferable, except by will or by the laws of descent and distribution and
prior to the time that shares of Common Stock in respect of this Award have been
issued to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares of Common Stock in respect
of this Award. For example, you may not use any shares of Common Stock that may
be issued in respect of this Award as security for a loan, nor may you transfer,
pledge, sell or otherwise dispose of such shares. This restriction on transfer
will lapse upon issuance to you of the shares of Common Stock in respect of this
Award.
(a)Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to effect transactions under the Plan, designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock or other consideration to which you were entitled at the time of
your death pursuant to this Agreement. In the absence of such a designation, in
the event of your death, the executor or administrator of your estate will be
entitled to receive, on behalf of your estate, such Common Stock or other
consideration.
(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive any distribution of Common Stock or other
consideration under this Award, pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by applicable law that contains the information required
by the Company to effectuate the transfer. You are encouraged to discuss with
the Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.
6.Date of Issuance.
(a)The issuance of any shares of Common Stock in respect of this Award is (i)
subject to satisfaction of the tax withholding obligations set forth in Section
10 and (ii) intended to comply with Treasury Regulations Section 1.409A-1(b)(4)
and will be construed and administered in such a manner. The form of such
issuance (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company.
(b)In the event one or more Restricted Stock Units subject to this Award vests,
the Company will issue to you, on the applicable vesting date, one share of
Common Stock for each Restricted Stock Unit that vests on such date (and for
purposes of this Agreement, such issuance date is referred to as the “Original
Issuance Date”); provided, however, that if the





--------------------------------------------------------------------------------





Original Issuance Date falls on a date that is not a business day, such shares
will instead be issued to you on the next following business day.
(c)Notwithstanding the foregoing, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market
(including, but not limited to, under a previously established 10b5-1 trading
plan entered into in compliance with the Company’s policies), and (ii) the Board
elects, prior to the Original Issuance Date, (1) not to satisfy the Withholding
Taxes described in Section 10 by withholding shares of Common Stock from the
shares of Common Stock otherwise due, on the Original Issuance Date, to you
under this Award, (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 10 (including, but not
limited to, a commitment under a previously established 10b5-1 trading plan
entered into in compliance with the Company’s policies) and (3) not to permit
you to pay the Withholding Taxes in cash, then the shares that would otherwise
be issued to you on the Original Issuance Date will not be issued on such
Original Issuance Date and will instead be issued on the first business day when
you are not prohibited from selling shares of Common Stock in the open public
market, but in no event later than December 31 of the calendar year in which the
Original Issuance Date occurs (that is, the last day of your taxable year in
which the Original Issuance Date occurs), or, if and only if permitted in a
manner that complies with Treasury Regulations Section 1.409A-1(b)(4), no later
than the date that is the 15th day of the third calendar month of the year
following the year in which the shares of Common Stock in respect of this Award
are no longer subject to a “substantial risk of forfeiture” within the meaning
of Treasury Regulations Section 1.409A-1(d).
7.Dividends. You will receive no benefit or adjustment to this Award with
respect to any cash dividend, stock dividend or other distribution except as
provided in the Plan with respect to a Capitalization Adjustment.
8.Restrictive Legends. The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.
9.Award Not a Service Contract. This Award is not an employment or service
contract, and nothing in this Award (including, but not limited to, the vesting
of the Restricted Stock Units subject to this Award or the issuance of shares of
Common Stock in respect of this Award), this Agreement, the Plan or any covenant
of good faith and fair dealing that may be found implicit in this Award or
Agreement or the Plan will: (i) create or confer upon you any right or
obligation to continue in the employ or service of, or affiliation with, the
Company or an Affiliate; (ii) constitute any promise or commitment by the
Company or an Affiliate regarding the fact or nature of future positions, future
work assignments, future compensation or any other term or condition of
employment, service or affiliation; or (iii) create or confer upon you any right
or benefit under this Award unless such right or benefit has specifically
accrued under the terms of this Agreement or the Plan, subject to the terms of
the Grant Notice. In addition, nothing in this Award will obligate the Company
or an Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.





--------------------------------------------------------------------------------







10.Tax Withholding Obligations.
(a)On or before the time you receive a distribution of any shares of Common
Stock in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate that arise in
connection with this Award (the “Withholding Taxes”). Specifically, the Company
or an Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to this Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company or an Affiliate; (ii) causing you to tender a cash
payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares of
Common Stock to be issued in connection with this Award to satisfy the
Withholding Taxes and whereby the FINRA Dealer irrevocably commits to forward
the proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates; or (iv) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to you in connection with
this Award with a Fair Market Value (measured as of the date the shares of
Common Stock are issued to you) equal to the amount of such Withholding Taxes;
provided, however, that the number of such shares of Common Stock so withheld
will not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and, if applicable, foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.
(b)Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to issue to you any Common Stock.
(c)In the event the Company’s obligation to withhold arises prior to the
issuance to you of Common Stock or it is determined after the issuance of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by accepting this Award, you
have agreed that you have done so or knowingly and voluntarily declined to do
so.
12.Notices. Any notices provided for in this Agreement or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
days after deposit in the United States mail, postage prepaid, addressed to you
at the last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by





--------------------------------------------------------------------------------





electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
13.Governing Plan Document. This Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of this Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
otherwise expressly provided in the Grant Notice or this Agreement, in the event
of any conflict between the terms in the Grant Notice or this Agreement and the
terms of the Plan, the terms of the Plan will control.
14.Other Documents. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.
15.Effect on Other Employee Benefit Plans. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
16.Stockholder Rights. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock to be
issued pursuant to this Award until such shares are issued to you. Upon such
issuance, you will obtain full voting and other rights as a stockholder of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
17.Severability. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
18.Amendment. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.
19.Clawback/Recovery. This Award (and any compensation paid or shares of Common
Stock issued under this Award) will be subject to recoupment in accordance with
any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is





--------------------------------------------------------------------------------





otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law. No recovery of compensation under such a clawback
policy will be an event giving rise to a right to resign for “good reason” or
“constructive termination” (or similar term) under any agreement with the
Company.
20.Unsecured Obligation. This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.
21.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulations Section
1.409A-1(b)(4). However, if (i) this Award fails to satisfy the requirements of
the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, (ii)
you are deemed by the Company at the time of your “separation from service” (as
such term is defined in Treasury Regulations Section 1.409A-1(h) without regard
to any alternative definition thereunder) to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, and (iii) any of the payments
set forth herein are issuable upon such separation from service, then to the
extent delayed commencement of any portion of such payments is required to avoid
a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code and the
related adverse taxation under Section 409A of the Code, such payments will not
be provided to you prior to the earliest of (a) the date that is six months and
one day after the date of such separation from service, (b) the date of your
death, or (c) such earlier date as permitted under Section 409A of the Code
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments deferred pursuant to this Section 21 will be paid in a lump
sum to you, and any remaining payments due will be paid as otherwise provided
herein. Each installment of Restricted Stock Units that vests under this Award
is a “separate payment” for purposes of Treasury Regulations Section
1.409A-2(b)(2).
22.Miscellaneous.
(a)The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.
(c)You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.
(d)This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
*    *    *
This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Award Grant Notice to which
it is attached.



